--------------------------------------------------------------------------------

Exhibit 10.139
 
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
 
TO: 
«first» «last» (Employee Number: «empno»)



THIS AGREEMENT (the “Agreement”) is made effective as of «date», 2012 (the
“Grant Date”), between Compuware Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”).  Capitalized terms not otherwise
defined herein shall have the same meanings as in the Compuware Corporation
Amended and Restated 2007 Long Term Incentive Plan (the “Plan”), and the terms
of the Plan are hereby incorporated by reference and made a part of this
Agreement.
 
In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:
 
1.           Grant of the Restricted Stock Units.  Subject to the terms and
conditions of the Plan and this Agreement, the Corporation grants to the
Recipient «units» Restricted Stock Units (hereinafter called the “Units”).  The
Units shall vest and become non-forfeitable in accordance with Section 2
below.  In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall control.  The grant of Units made under this Agreement
is referred to as the “Units Award”.


2.           Vesting and Forfeiture.


  (a)  As long as the Recipient continues to be employed by the Corporation, the
Units shall become vested and non-forfeitable as follows (each a “Vesting Date
and, together, the “Vesting Dates”):



 
i)
25% of the Units Award on «date», 2013, the first anniversary of the Grant Date;

 

 
ii)
25% of the Units Award on «date», 2014, the second anniversary of the Grant
Date;

 

 
iii)
25% of the Units Award on «date», 2015, the third anniversary of the Grant Date;
and

 

 
iv)
25% of the Units Award on «date», 2016, the fourth anniversary of the Grant
Date.

 
Notwithstanding the foregoing, the entire Units Award shall become immediately
vested and non-forfeitable (1) in the event that the Recipient ceases to be
employed due to Recipient’s death or Disability or (2) if, within 12 months
following the effective date of a Change in Control, the Recipient incurs an
“Involuntary Termination” or “Good Reason Termination”.  For purposes of this
provision, “Involuntary Termination” means Recipient’s termination by the
Corporation for any reason other than “Cause”; “Cause” means (A) continued
failure to make a good faith effort to perform Recipient’s duties, (B) any
willful act or omission by Recipient that Recipient knew or should have known
would injure the Corporation or any of its Subsidiaries, (C) fraud, (D)
dishonesty, (E) commission of a felony, or violation of any law relating to
Recipient’s employment, (F) failure to devote substantially full time to
Recipient’s employment duties (except because of illness or Disability),
(G)  insubordination, (H) an act or omission that is contrary to the direction
of Recipient’s supervisor, if such direction relates to Recipient’s duties to
the Corporation that are reasonably performable, or (I) violation of the
Corporation’s Code of Conduct; and “Good Reason Termination” means constructive
termination of Recipient’s employment if following a Change in Control (i) there
is a reduction in Recipient’s duties and responsibilities as in effect
immediately prior to the Change in Control without Recipient’s express written
consent; or (ii) there is a reduction in Recipient’s base salary as in effect
immediately prior to the Change in Control without Recipient’s express written
consent.
 
 
 

--------------------------------------------------------------------------------

 


  (b)      If Recipient’s employment terminates other than under the
circumstances described in Section 2(a)(1) or 2(a)(2) above, Recipient’s right
to receive shares of Common Stock subject to Units that are not yet vested
automatically shall terminate and be forfeited by Recipient unless the
Committee, in the exercise of its authority under the Plan, modifies this
Section 2 in connection with such termination to provide otherwise.
 
3.           Settlement.  No shares of Common Stock will be issued before the
Units vest in accordance with Section 2 above. As soon as practicable, but no
later than thirty (30) days, after the date on which the Units vest, the
Corporation will issue to Recipient or Recipient’s legal guardian or
representative (if applicable) one share of Common Stock for each vested
Unit.  The issuance of shares of Common Stock may be in certificated form or in
book entry form, in the Corporation’s sole discretion, in either case without
restrictive legend or notation (except to the extent necessary or appropriate
under applicable securities laws).  The Units shall not be settled in cash.
 
4.           Dividend Equivalents; Rights as a Shareholder.
 
  (a)      Each Unit awarded under this Agreement shall have a Dividend
Equivalent (in accordance with Section 4.6 of the Plan) associated with it with
respect to cash dividends on Common Stock that have a record date after the
Grant Date and prior to the date on which the Units are settled for shares of
Common Stock.  Such Dividend Equivalents, if any, shall be paid by crediting the
Recipient with additional whole Units as of the date of payment of such cash
dividends on Common Stock.  The number of additional Units (rounded down to the
nearest whole number) to be so credited shall be determined by dividing (i) the
amount of cash dividends that would have been paid on the dividend payment date
with respect to the number of shares of Common Stock underlying the unsettled
Units previously credited to the Recipient as of the dividend record date
(including those Units received as part of the Units Award and as a result of
prior cash dividends) if such shares had been outstanding on the dividend record
date, by (ii) the Fair Market Value per share of Common Stock on the dividend
payment date.  Such Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time as provided in Section
3 of this Agreement.
 
  (b)      Except as set forth in Section 4(a) above, Recipient shall have no
voting or other rights as a shareholder of the Corporation until certificates
are issued or a book entry representing such shares has been made and such
shares have been deposited with the appropriate registered book entry custodian.
 
5.           Employee’s Employment by the Company.  Nothing contained in this
Agreement or the Plan (i) obligates the Corporation to employ Recipient in any
capacity whatsoever or (ii) prohibits or restricts the Corporation from
terminating the employment, if any, of Recipient at any time or for any reason
whatsoever, with or without cause, and Recipient hereby acknowledges and agrees
that neither the Corporation nor any other person or entity has made any
representations or promises whatsoever to Recipient concerning Recipient’s
employment or continued employment by the Corporation or any Subsidiary.
 
 
 

--------------------------------------------------------------------------------

 


6.           Change in Capitalization.  In the event of a dividend or
distribution paid in shares of Common Stock or any other adjustment made upon a
change in the capital structure of the Corporation as described in Article IX of
the Plan that occurs prior to settlement, appropriate adjustment shall be made
to the Units so that they represent the right to receive upon settlement any and
all new, substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.
 
7.           Withholding.  The Corporation shall have the right to withhold from
Recipient’s compensation or to require Recipient to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Units pursuant to Section 2.  Subject to limitations in the Plan, Recipient
may, in order to fulfill the withholding obligation, tender previously-acquired
shares of Common Stock having an aggregate Fair Market Value equal to the amount
owed.  The Corporation shall be authorized to take such action as may be
necessary, in the opinion of the Corporation’s counsel (including, without
limitation, withholding Common Stock otherwise deliverable to Recipient and/or
withholding amounts from any compensation or other amount owing from the
Corporation to Recipient), to satisfy the obligations for payment of any such
taxes.  The Recipient shall have full responsibility, and the Corporation shall
have no responsibility (except as may be imposed by applicable law), for
satisfying any liability for any federal, state or local income or other taxes
required by law to be paid with respect to such Units, including upon the
receipt, vesting or settlement of the Units.  The Recipient should seek his or
her own tax counsel regarding the taxation of the Units.
 
8.           Limitation on Obligations.  Except as provided in Section 6 above,
the Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or other assets in respect of
such obligation.  In addition, the Corporation shall not be liable to Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.
 
9.           Transfer of Units Award.  Neither this Units Award nor Recipient’s
rights under this Agreement are assignable or transferable except by will or the
laws of descent and distribution, or with the Committee’s consent in accordance
with Section 10.3 of the Plan.
 
10.         Securities Laws.  Upon the vesting or settlement of any Units, the
Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.  The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.
 
11.         Notices.  Any notice or election to be given to the Corporation
shall be addressed to the Corporation in care of its Secretary, and any notice
to Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
 
 
 

--------------------------------------------------------------------------------

 
 
12.         Governing Law.  The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.



 
RECIPIENT
                   
«first» «last»
            COMPUWARE CORPORATION            
By:
/s/ Robert C. Paul
     
Robert C. Paul
     
Its:  Chief Executive Officer
 



Class = «class»
 
 

--------------------------------------------------------------------------------